DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 10 are objected to because of the following informalities:  
Regarding claim 6, the first instance of scan lines should be plural. Appropriate correction is required.
	Regarding claim 10, the “or” language should be corrected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hee et al. (hereinafter “Hee”), KR20160094560 (provided by applicant, translation included).
Regarding claim 1, Hee teaches a method of driving a display including a plurality of pixels (the pixels are arranged in a plurality of rows and a plurality of columns) and using a plurality of scan lines connected to rows and a plurality of source lines connected to columns (fig. 1), the method comprising: turning on one scan line from among a plurality of scan lines so as to drive a pixel connected to the scan line through a plurality of source lines ([0023-0025, 0099-0102]; figs. 1 and 10); and turning off the scan line, and then turning on a scan line spaced 
Regarding claim 2, Hee teaches wherein scan lines corresponding to odd-numbered rows or scan lines corresponding to even-numbered rows are combined and driven first ([0099-0102]; fig. 10).
Regarding claim 4, Hee teaches wherein the scan lines corresponding to the odd-numbered rows and the scan lines corresponding to the even-numbered rows are sequentially driven along the rows ([0099-0102]; fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hee (see above), in view of Lee et al. (hereinafter “Lee”), US Pub. No. 2016/0240146.
Regarding claim 3, Hee fails to specifically teach wherein the pixels include a plurality of first pixels for generating a first color and a plurality of second pixels for generating a second color different from the first color, the first pixels are connected to the second pixels in one source line, and the first pixels or the second pixels are combined and driven first.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Hee to include the feature taught in Lee. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with reduced power consumption and increased image quality.
Regarding claim 7, Lee teaches wherein the pixels include a plurality of third pixels for generating a third color different from a first color and a second color, the third pixels are provided to one source line disconnected to the first pixels and the second pixels, pixels positioned on the scan lines corresponding to the odd-numbered rows generate the first color, and pixels positioned on the scan lines corresponding to the even-numbered rows generate the second color (see fig. 6 and accompanying text).
Claims 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hee (see above), in view of Kim et al. (hereinafter “Kim”), US Pub. 20040032213.
Regarding claim 5, Hee fails to explicitly teach wherein the scan lines corresponding to the odd-numbered rows and the scan lines corresponding to the even-numbered rows are sequentially driven along the rows.
However, in the same field of endeavor, Kim teaches wherein scan lines in odd-numbered rows and scan lines in even-numbered rows are individually driven in one frame at a time (see claim 6).

Regarding claim 6, Kim teaches wherein display data for each of the scan line[s] corresponding to the odd-numbered rows and the scan lines corresponding to the even-numbered row is separately transmitted and driven (see claim 6).
Regarding claim 8, Kim teaches wherein different start signals are used for the scan lies corresponding to the odd-numbered rows and the scan lines corresponding to the even-numbered rows (see claim 6).
Regarding claim 9, Kim teaches wherein one start signals is used for each of the scan lines corresponding to the odd-numbered rows and the scan lines corresponding to the even-numbered rows (see claim 6).
Regarding claim 10, Hee teaches wherein the scan lines corresponding to the odd-numbered rows and the scan lines corresponding to the even-numbered rows are sequentially driven along the rows, respectively ([0099-0192]; fig. 10).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622